FOR PUBLICATION                          FILED
                     UNITED STATES COURT OF APPEALS                      JAN 14 2016

                            FOR THE NINTH CIRCUIT                    MOLLY C. DWYER, CLERK
                                                                      U.S. COURT OF APPEALS




In re: GRAND JURY INVESTIGATION,               No. 15-50450

                                               D.C. No. 2:15-cm-01014-UA-1
UNITED STATES OF AMERICA,                      Central District of California,
                                               Los Angeles
              Plaintiff - Appellee,

 v.                                            ORDER

DOE APPELLANTS AND
CORPORATIONS,

              Respondents - Appellants.


Before: GOULD and BERZON, Circuit Judges, and STEEH,* Senior District
Judge.

      The opinion and memorandum disposition filed January 14, 2016, are

hereby withdrawn. Redacted versions of the opinion and memorandum disposition

will be filed forthwith.




       *
              The Honorable George Caram Steeh III, Senior District Judge for the
U.S. District Court for the Eastern District of Michigan, sitting by designation.